DETAILED ACTION
Allowable Subject Matter
Claims 1 and 3-40 are allowed.
The following is an examiner’s statement of reasons for allowance: 

With regard to claim 1, while light fixtures for a ceiling plenum system defining an upstream and downstream spaces including a clean room, and comprising:
a light-fixture base defining a light-fixture axis and including a base plate, a first side wall extending toward the downstream space and sealingly attached to the base plate, a second side wall extending toward the downstream space and sealingly attached to the base plate, a first end plate at a first end sealingly attached to the base plate and the first and second side walls, and a second end plate at a second end sealingly attached to the base plate and the first and second side walls, wherein the light-fixture base is sealingly assembled to be impervious to gas between the upstream space and the downstream space;
a first and second legs, both extending outwardly from the light-fixture base and being sealingly attached to the light-fixture base by one of a first-leg continuously welded joint and a first-leg monolithic connection, a downstream end of the first leg forming a first-leg knife portion which is spaced from the light fixture base, the first leg extending from the first end to the second end of the light-fixture base; and
a first and second gas filters, both comprising an orthogonal first and second gas-filter frames defining an interior perimeter and an exterior perimeter, the first and second gas-filter frame having a trough sealingly attached to and surrounding at least a portion of the exterior perimeter, each trough having a trough opening facing toward the upstream space, each trough having a sealant affixed therein, the first-leg knife portion penetrating an outer surface of the sealant to form a seal between the light-fixture base and the first gas filter; and the second-leg knife portion penetrating an outer surface of the sealant in the second gas filter to form a seal between the light-fixture base and the second gas filter, are old and well known in the illumination art (as evidenced by the Prior Art already made of record), no prior art was found teaching:
The light fixture as disclosed above, wherein the sealant affixed in the trough of the first gas filter engages the first-leg knife portion from the downstream space, and the sealant affixed in the trough of the second case filter engages the second-leg knife portion from the downstream space, so that the first gas filter may be removed from the 

Claims 3-21 are allowed for being dependent on the allowed claim 1. 

With regard to claim 22, while light fixtures for a ceiling plenum system defining an upstream and downstream spaces and including a clean room, comprising: 
a light-fixture base defining a light-fixture axis and including a base plate, a first side wall extending toward the downstream space and sealingly attached to the base plate, a second side wall extending toward the downstream space and sealingly attached to the base plate, a first end plate at a first end sealingly attached to the base plate and the first and second side walls, and a second end plate at a second end sealingly attached to the base plate and the first and second side walls, wherein the light-fixture base is sealingly assembled to be impervious to gas between the upstream space and the downstream space; 
a first and second legs, both extending outwardly from the light-fixture base and being sealingly attached to the light-fixture base by one of a first-leg continuously welded joint and a first-leg monolithic connection, a downstream end of the first leg forming a first-leg knife portion which is spaced from the light fixture base, the first leg extending from the first end to the second end of the light-fixture base; and 
a first and second gas filters, both comprising an orthogonal first and second gas-filter frames defining an interior perimeter and an exterior perimeter, the first and second gas-filter frames having a trough sealingly attached to and surrounding at least a portion of the exterior perimeter, each trough having a trough opening facing toward the upstream space, each trough having a sealant affixed therein, the first- leg knife portion penetrating an outer surface of the sealant to form a seal between the light- fixture base and the first gas filter; and the second-leg knife portion penetrating an outer surface of the sealant in the second gas filter to form a seal between the light-fixture base and the second gas filter, are old and well known in the illumination art (as evidenced by the Prior Art already made of record), no prior art was found teaching:
The light fixture as disclosed above, wherein the trough of the first gas filter is permanently attached to the exterior perimeter of the first gas filter, and the trough of the second gas filter is permanently attached to the exterior perimeter of the second gas filter.

Claims 23-40 are allowed for being dependent on the allowed claim 22. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 





/OMAR ROJAS CADIMA/
Examiner of Art Unit 2875